DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim 2 is objected to because of the following informalities:  amend “exerts” to –is configured to exert- in ll. 2.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 4-5.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 3.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 4-5.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 13 & 15 (twice).  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 3.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  amend “tissue” to –the tissue- in ll. 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 4 recites “the balloon forms a seal between the balloon and the intravenous tissue” which positively claims the body. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 12-20 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein inflating the balloon forms a seal between the balloon and the intravenous tissue” which is a method step; however, claim 4 is directed to a product.  It is unclear if claim 4 is in the statutory class of product or method. For purposes of examination, it will be examined as a product claim and the limitation interpreted as a functional limitation. 
Claim 5 recites the limitation “a given electrode”; however, claim 1, upon which claim 5 depends, recites the limitation “a plurality of electrodes”.  It is unclear if the “given electrode” is one of the “plurality of electrodes” or is a different electrodes.  For purposes of examination, it will be examined as being one of the plurality. 
Claim 5 recites the limitation “a given electrode is configured to convey ablation energy to tissue…”.  Since all electrodes are capable of conveying all specific types of 
Claim 6 recites the limitation “a given electrode”; however, claim 1, upon which claim 6 depends, recites the limitation “a plurality of electrodes”.  It is unclear if the “given electrode” is one of the “plurality of electrodes” or is a different electrodes.  For purposes of examination, it will be examined as being one of the plurality. 
Claim 6 recites the limitation "the tissue" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a given electrode”; however, claim 1, upon which claim 7 depends, recites the limitation “a plurality of electrodes”.  It is unclear if the “given electrode” is one of the “plurality of electrodes” or is a different electrodes.  For purposes of examination, it will be examined as being one of the plurality. 
Claim 7 recites the limitation “a given electrode is configured to generate a signal indicating an electrical potential in tissue…”.  Since all electrodes are capable of generating signals indicating electrical potential in tissue, it is unclear how claim 7 further limits the claim from which it depends since it does not provide further structure, either explicitly or implicitly. 
Claims 12-20 depend from claim 11 which recites “A method for fabricating a catheter”; however, claims 12-20 all recite limitations that pertain to a method of use of the catheter or structural features of the end catheter product: “inflating the balloon exerts an outward force…to press the electrodes against tissue” (claim 12), “the body cavity comprises” (claim 13), “inflating the balloon forms a seal” (claim 14), “conveying…ablation energy” (claim 15), “comprising delivery…an irrigation fluid to the 
Claim 15 recites the limitation “a given electrode”; however, claim 11, upon which claim 15 depends, recites the limitation “a plurality of electrodes”.  It is unclear if the “given electrode” is one of the “plurality of electrodes” or is a different electrodes.  For purposes of examination, it will be examined as being one of the plurality. 
Claim 16 recites the limitation “a given electrode”; however, claim 11, upon which claim 16 depends, recites the limitation “a plurality of electrodes”.  It is unclear if the “given electrode” is one of the “plurality of electrodes” or is a different electrodes.  For purposes of examination, it will be examined as being one of the plurality. 
Claim 16 recites the limitation "the tissue" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “a given electrode”; however, claim 11, upon which claim 17 depends, recites the limitation “a plurality of electrodes”.  It is unclear if the “given electrode” is one of the “plurality of electrodes” or is a different electrodes.  For purposes of examination, it will be examined as being one of the plurality. 
Claim 22 recites the limitation “wherein inflating the balloon exerts an outward force against the arcuate-shaped probe so as to press the electrodes against tissue in the body cavity”; however, claim 21, upon which claim 22 depends, recites the limitation “exerting an outward force against the arcuate-shaped probe so as press the electrodes 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-8, 10-11, 12-13, 15, 17-18 & 20-22 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jenkins et al. (6,908,464).
Concerning claim 1, as illustrated in at least Fig. 1-2 & 12A-B, Jenkins et al. disclose a medical apparatus (apparatus 10; Col. 16, ll. 14-26), comprising: 
an insertion tube having a distal end configured for insertion into a body cavity and containing a lumen passing through the insertion tube (common sheath 30 contains probes 12 and 16; Col. 6, ll. 57-65); 
a flexible probe configured to be deployed from the distal end of the insertion tube and to assume an arcuate shape upon deployment within the body cavity (probe 12 having a loop structure 14 that assumes an arcuate shape when deployed from common sheath 30; Col. 6, ll. 57-65); 
a plurality of electrodes distributed along the probe (catheter body 20 supports a plurality of spaced electrodes 22; Col. 6, ll. 14-26); and 
a balloon configured to have a portion of the balloon surrounded by the arcuate-shaped probe and be inflated by passage of a fluid through the lumen while the probe is deployed in the body cavity (probe 16 has an inflatable-type expandable push structure 118 and is used to push loop structure 14 against a tissue region, such as a pulmonary vein to achieve a desired level of contact between electrodes 22 and the tissue; Col. 6, ll. 14-40, Col. 11-12, ll. 48-16).
Concerning claim 2, Jenkins et al. disclose the balloon (536), when inflated, exerts an outward force against the arcuate-shaped probe (537) so as to press the electrodes against tissue in the body cavity ([0054]; Fig. 5).
Concerning claim 3, Jenkins et al. disclose the body cavity comprises a pulmonary vein, and wherein the tissue comprises intravenous tissue (Col. 12, ll. 5-16, Col. 12-13, ll. 53-6; Fig. 1 & 12A).
Concerning claim 5, Jenkins et al. disclose a given electrode (22) is configured to convey ablation energy to tissue in the body cavity in contact with the given electrode (22) when connected with an appropriate power source (Col. 15, ll. 20-29). 
Concerning claim 7, Jenkins et al. disclose a given electrode (22) is configured to generate a signal indicating an electrical potential in tissue in the body cavity in contact with the electrode (22) when connected to an appropriate signal receiver (Col. 15, ll. 20-29).
Concerning claim 8, Jenkins et al. disclose an extender shaft (24) contained within the insertion tube (30), affixed to a distal end of the balloon (118) at mount (76), 
Concerning claim 10, Jenkins et al. disclose the arcuate shape (14) has a radius of curvature between 15mm and 30mm (Col. 7, ll. 44-50).
Concerning claim 11, as illustrated in at least Fig. 1-2 & 12A-B, Jenkins et al. disclose a method for fabricating a catheter (apparatus 10; Col. 16, ll. 14-26), comprising: 
providing an insertion tube having a distal end configured for insertion into a body cavity and containing a lumen passing through the insertion tube (common sheath 30 contains probes 12 and 16; Col. 6, ll. 57-65); 
providing a flexible probe configured to be deployed from the distal end of the insertion tube and to assume an arcuate shape upon deployment within the body cavity (probe 12 having a loop structure 14 that assumes an arcuate shape when deployed from common sheath 30; Col. 6, ll. 57-65); 
distributing a plurality of electrodes along the probe (catheter body 20 supports a plurality of spaced electrodes 22; Col. 6, ll. 14-26); and 
providing a balloon configured to have a portion of the balloon surrounded by the arcuate-shaped probe and be inflated by passage of a fluid through the lumen while the probe is deployed in the body cavity (probe 16 has an inflatable-type expandable push structure 118 and is used to push loop structure 14 against a tissue region, such as a pulmonary vein to achieve a desired level of contact between electrodes 22 and the tissue; Col. 6, ll. 14-40, Col. 11-12, ll. 48-16).
Claim 12 is rejected upon the same rationale as provided for claim 2. 
Claim 13 is rejected upon the same rationale as provided for claim 3. 
Claim 15 is rejected upon the same rationale as provided for claim 5. 
Claim 17 is rejected upon the same rationale as provided for claim 7. 
Claim 18 is rejected upon the same rationale as provided for claim 8. 
Claim 20 is rejected upon the same rationale as provided for claim 10.
Concerning claim 21, as illustrated in at least Fig. 1-2 & 12A-B, Jenkins et al. disclose a method for treatment (method of forming lesion in body tissue; Col. 3, ll. 5-13), comprising: 
inserting, into a body cavity, an insertion tube having a distal end containing a lumen passing through the insertion tube (common sheath 40 is inserted into patient; Col. 8-9, ll. 62-7); 
deploying, into the body cavity from the distal end, an arcuate shaped flexible probe comprising a plurality of electrodes (probe 12 having a loop structure 14 with electrodes 22 assumes an arcuate shape when deployed from common sheath 30; Col. 6, ll. 57-65); 
deploying, from the insertion tube, a balloon to have a portion of the balloon surrounded by the arcuate-shaped probe (probe 16 has an inflatable-type expandable push structure 118 is deployed from common sheath 30; Col. 6, ll. 14-40, Col. 11-12, ll. 48-16); 
inflating, by passing a fluid through the lumen, the balloon, thereby exerting an outward force against the arcuate-shaped probe so as press the electrodes against tissue in the body cavity (inflatable-type expandable push structure 118 is used to push loop structure 14 against a tissue region, such as a ; and 
performing, using the electrodes, a medical procedure on the tissue (lesion is formed; Col. 3, ll. 5-13).
Claim 22 is rejected upon the same rationale as provided for claim 21. 

Claim(s) 1-7, 11-17 & 21-22 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by de la Rama et al. (2018/0193090).
Concerning claim 1, as illustrated in at least Fig. 1 & 4-5, de la Rama et al. disclose a medical apparatus (ablation balloon catheter 500; [0054]), comprising: 
an insertion tube having a distal end configured for insertion into a body cavity and containing a lumen passing through the insertion tube (introducer 230; [0041]); 
a flexible probe configured to be deployed from the distal end of the insertion tube and to assume an arcuate shape upon deployment within the body cavity (flexible electrode coil 437/537 is deployable from introducer 230 and assumes an arcuate shape within the body cavity; [0040-0041], [0054]); 
a plurality of electrodes distributed along the probe (one or more RF emitters distributed about electrode coil 437/537 radiate RF energy into tissue in contact with electrode coil 437/537 to ablate tissue; [0040], [0054]); and 
a balloon configured to have a portion of the balloon surrounded by the arcuate-shaped probe and be inflated by passage of a fluid through the lumen while the probe is deployed in the body cavity (inflation of balloon 436/536 facilitates .
Concerning claim 2, de la Rama et al. disclose the balloon (536), when inflated, exerts an outward force against the arcuate-shaped probe (537) so as to press the electrodes against tissue in the body cavity ([0054]; Fig. 5).
Concerning claim 3, de la Rama et al. disclose the body cavity comprises a pulmonary vein, and wherein the tissue comprises intravenous tissue ([0054]; Fig. 2).
Concerning claim 4, de la Rama et al. disclose inflating the balloon (536) forms a seal between the balloon (536) and the intravenous tissue so as to prevent blood flowing through the pulmonary vein from coming in contact with the electrodes  (537) ([0043]).
Concerning claim 5, de la Rama et al. disclose a given electrode (537) is configured to convey ablation energy to tissue in the body cavity in contact with the given electrode (537) ([0054]). 
Concerning claim 6, de la Rama et al. disclose a given electrode (537) comprises perforations configured to deliver an irrigation fluid to the tissue ([0072]).

Concerning claim 7, de la Rama et al. disclose a given electrode (537) is configured to generate a signal indicating an electrical potential in tissue in the body cavity in contact with the electrode (537) ([0056]). 
Concerning claim 11, as illustrated in at least Fig. 1 & 4-5, de la Rama et al. disclose a method for fabricating a catheter (ablation balloon catheter 500; [0054]), comprising: 
providing an insertion tube having a distal end configured for insertion into a body cavity and containing a lumen passing through the insertion tube (introducer 230; [0041]); 
providing a flexible probe configured to be deployed from the distal end of the insertion tube and to assume an arcuate shape upon deployment within the body cavity (flexible electrode coil 437/537 is deployable from introducer 230 and assumes an arcuate shape within the body cavity; [0040-0041], [0054]); 
distributing a plurality of electrodes along the probe (one or more RF emitters distributed about electrode coil 437/537 radiate RF energy into tissue in contact with electrode coil 437/537 to ablate tissue; [0040], [0054]); and 
providing a balloon configured to have a portion of the balloon surrounded by the arcuate-shaped probe and be inflated by passage of a fluid through the lumen while the probe is deployed in the body cavity (inflation of balloon 436/536 facilitates constant contact between the electrode coil 437/537 and a length and circumference of a pulmonary vein; [0040], [0054]).
Claim 12 is rejected upon the same rationale as provided for claim 2. 
Claim 13 is rejected upon the same rationale as provided for claim 3. 
Claim 14 is rejected upon the same rationale as provided for claim 4. 
Claim 15 is rejected upon the same rationale as provided for claim 5. 
Claim 16 is rejected upon the same rationale as provided for claim 6. 
Claim 17 is rejected upon the same rationale as provided for claim 7. 
claim 21, as illustrated in at least Fig. 1 & 4-5, de la Rama et al. disclose a method for treatment (method using ablation balloon catheter 500; [0054]), comprising: 
inserting, into a body cavity, an insertion tube having a distal end containing a lumen passing through the insertion tube (introducer 230 is positioned within atrium 212L; [0042]); 
deploying, into the body cavity from the distal end, an arcuate shaped flexible probe comprising a plurality of electrodes (ablation balloon catheter 431/531 with electrode coil 437/537 is deployed from introducer 230; [0050]); 
deploying, from the insertion tube, a balloon to have a portion of the balloon surrounded by the arcuate-shaped probe (ablation balloon catheter 431/531 with balloon 436/536 and surrounded by electrode coil 437/537 is deployed from introducer 230; [0042], [0050]); 
inflating, by passing a fluid through the lumen, the balloon, thereby exerting an outward force against the arcuate-shaped probe so as press the electrodes against tissue in the body cavity inflation of balloon 436/536 facilitates constant contact between the electrode coil 437/537 and a length and circumference of a pulmonary vein; [0040], [0054]; and 
performing, using the electrodes, a medical procedure on the tissue (tissue is ablated; [0050], [0052-0054]).
Claim 22 is rejected upon the same rationale as provided for claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (6,908,464) or de la Rama et al. (2018/0193090), as applied to claims 1 & 11, in further view of Lee (2015/0141982). 
Concerning claims 9 & 19, neither Jenkins et al. nor de la Rama et al. disclose a position transducer affixed to the extender shaft.  However, Lee discloses a medical apparatus (10) comprising a balloon (25) on a distal end of an extender shaft (12) and a position transducer (32/132/564) affixed to the extender shaft (12).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Jenkins et al. or de la Rama et al. to further comprise a position transducer affixed to the extender shaft in order to provide the benefit of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794